ORDER
PER CURIAM.
Argonaut Great Central Insurance Company (Argonaut), appeals the award of the Labor and Industrial Relations Commission (Commission) finding that it had issued a workers’ compensation policy of insurance to Len Behnen Inc., doing business as Yesterday’s restaurant, that was in existence when Cathy Werremeyer, an employee of the restaurant, was injured. Argonaut claims the Commission erred in finding that the workers’ compensation policy was not properly cancelled pursuant to section 379.883 RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the award pursuant to Rule 84.16(b).